Title: To Thomas Jefferson from John D. Cox, 29 November 1808
From: Cox, John D.
To: Jefferson, Thomas


                  
                     
                        on or before 29 Nov 1808
                     
                  
                  Most honoured & Worthy Presedent of the United States of america; hopeing this Country May Ever injoy So fit & honourable a one, for the futur; in Whome Your poor petetionor is well Sadisfied; With Such adminstration; Hopeing it would Sute your highnes Continue in Same office;
                  I am ashamed to Inform your Exelencey of my poverty but Considering it is not for all men to be Rich in Life present; & through Misfortuens Through much Afflicksions of this Ruemadick Comeplaint & &c Your poore petetionor has Taken the Liberty to Try to keep your Name as a monument; by Calling one of my Small infants; (Thomas jefferson) Cox that is if the Lord be willing; to Spare our Lives; to that purpos; I am inbolded Through the Great benevelence & bountyfull Charity that you have for Such; I am a poor Ino pesitioner that Sarved Seven Long Years in the Time of the Revelution Who had the Misfortune to Loose my Legg and thigh at the Battle of the Utawes Springs in South Carolina being Last Battle in the war; and my thigh was disected Twice and the Second time Left me four Inches of my thigh the Shorties that was Ever Known to Live; and all I have to Mantain a wife & five Children is a pention of Sixty Dollars from the State of Maryland; out of the) Treasury) Scanty alowance but the Neighbours & others are of Some Soport in the way of Charity; Now my necesety Calls on your honor for Some Support; a Little from your Bounty; what you will not miss will be of Great assistance to me & my Little ones if it will but please Your highness; to bestow the Retaliation Must & will I hope Come from above as we may Saftly Say What is Given to the poor & Needy; is Lent to the Lord, I think if Your Exelencey was to See my Cupasity Your bowels would make Jigantick Compaions on So Necesiated Being; but God Shoes his power many ways; if Your honour Should be kind anuff to distrebet any thing, to Releave my Grasping Necesaty; pleas to derect it to, ‘John D. Cox in the Lower End of Little Annamessix; in the Lower End of Somerset County; State of Maryland; on the Easter Shore,’   and Your poor petesioner Shall all ways be in duty Bound to pray; & for all Christains; hopeing to meet you in that place Where all that Reach it will have aplenty of Everlasting food;
                  I Remain Your poore petesioner through humility;—
                  
                     John D, Cox 
                     
                  
               